Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 21, 1993, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
. Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, uncharged crimes were not introduced into evidence in violation of People v Molineux (168 NY 264). Instead, the People asked a police officer to explain why he drove the complainant in a certain direction after the complainant had been robbed, in order to elicit background information concerning events prior to the defendant’s arrest to complete the narration and avoid jury speculation (see, People v Byrd, 187 AD2d 724; People v Burrus, 182 AD2d 634).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Jones, 55 NY2d 771, 773; People v Lozada, 181 AD2d 430; People v Brown, 167 AD2d 346, 347) or refer to errors which are harmless in light of the overwhelming evidence of the defendant’s guilt and the court’s charge (see, People v Crimmins, 36 NY2d 230, 241-242; People v DeFigueroa, 182 AD2d 772, 773; People v Perry, 172 AD2d 858; People v Valerio, 167 AD2d 439, 440; People v Jackson, 127 AD2d 696, 697).
The defendant’s sentence is neither harsh nor excessive *601(People v Suitte, 90 AD2d 80). Sullivan, J. P., Copertino, Goldstein and Florio, JJ., concur.